 

Case 1:20-cv-03668-GHW-SDA Document 30-1 Filed 08/22/20 Page1of5

IN ARBITRATION BEFORE THE
NATIONAL FUTURES ASSOCIATION

Nefertiti Risk Capital Management,
LLC,

Claimant,

Vv. NFA Case No.18-ARB-15
ADM Investor Services, Inc., Greg
Hostetler, High Ridge Futures,

LLC, Howard M. Rothman,

Robert Boshnack, John Felag, Joshua
Herritt, Lazzara Consulting, Inc., and
Stephan Gerard Lazzara,

Respondents.

Mh«<61 QQ. Janney baum

I, N , being the National Futures Association Arbitration Chairman appointed to
preside over the above-captioned matter, order and direct as follows:

il. This Confidentiality Order provides for the confidential treatment of documents
which the parties and/or non-party witness contend contain confidential information or material in
this matter (hereinafter, the “Arbitration”).

2. All materials produced or adduced in the course of discovery, including disclosures,
responses to discovery requests, exhibits, electronic information, testimony, and information based
on, derived or summarized therefrom, shall be subject to this Order. All such information shall be
used only for the purposes of prosecuting or defending this Arbitration and shall not be used for
any other purpose nor disclosed to any person except as expressly authorized by this Order. The
parties, counsel for the parties, and all other persons receiving information governed by this Order
shall take all reasonable steps to ensure that information governed by this Order is (i) used only

for the purposes specified herein, and (ii) disclosed only to persons authorized by this Order.

4

/

\W/
Case 1:20-cv-03668-GHW-SDA Document 30-1 Filed 08/22/20 Page 2 of5

3,

“Confidential Information” means information that, in the ordinary course of the

producing party’s business, is treated as confidential or is otherwise protected from the public

domain. Confidential information shall not include information that has become public other than

as a result of disclosure by a party in violation of the Confidentiality Order.

4,

Any party producing or eliciting Confidential Information shall designate it as such

by labeling any documents at the time of production as “Confidential” or by identifying on the

record any testimony comprising or referring to Confidential Information.

5,
following:

a.

“Confidential Information” may be disclosed or made available only to the

The parties to this arbitration or to any employee of a @jygummme party, but only to the
extent that counsel determines in good faith that the employee’s assistance is
reasonably necessary to the conduct of the arbitration. Any such employee to whom
counsel for the parties makes a disclosure shall be provided with a copy of, and become
subject to, the provisions of the Confidentiality Order.

Staff or regular employees of the parties who have direct functional responsibility for
the preparation and arbitration of this matter. Any such employee to whom counsel for
the parties makes a disclosure shall be provided with a copy of, and become subject to,
the provisions of the this Confidentiality Order

Outside and in house counsel! @iiigumigh for the parties, as well as paralegals, secretarial
staff, or clerical and other regular employees, and service vendors of such counsel
(including outside copying services and outside litigation support services) working
with or under the supervision of the parties’ outside or in-house counsel of record to

the extent reasonably necessary to render professional services in this action;

AY

 

 
Case 1:20-cv-03668-GHW-SDA Document 30-1 Filed 08/22/20 Page 3 of 5

rbitration, provided that

OrdeVand be baund
oy B

e. Third-party witnesses necessary for any party to this arbitration to investigate its claims Ferm,

    

  

d. Experts engaged to assist in the preparation nd trial of aie

aent,

   
 
 

  

the Expert(s) sign a copy o

or defenses, or otherwise prepare for the Arbitration, provided that (1) the party has

requested, and received, authorization from the producing party to disclose

Confidential Information to the pyre =party Lae and (2) the third-party Joes has
OVdeyand ba bund

If any loy th

    

party disputes whether authorization has been iy withheld, the parties shall te Yms ,
meet and confer in good faith within we J days, at a time and in a manner
mutually agreeable, and make all reasonable efforts to resolve their differences. In the
event the parties are not able to resolve the dispute, the party seeking to disclose the
Confidential Information may challenge the denial of authorization upon motion. In the
event of such motion, the burden of persuasion shall be on the moving party to establish
why disclosure of the Confidential Information to the third-party is necessary to
investigate its claims or defenses, or otherwise prepare for the Arbitration.

f, Any person identified in such materials as the author, sender, addressee, or recipient of
the Confidential Information; and

g. The Chairman, the Panel, and any ggiicounsel or expert hired to advise the Panel.

ey
6. Counsel shall keep the original of each executed Confidentiality aii, make

it available Ya the (Chairman upon request, and keep it for a period of three years after the

5 avP+HaHaew-

7. If any party disputes whether any Confidential Information is properly designated,

termination of eee act

the parties shall seek to resolve such dispute among themselves. The party challenging any

he’

 

 
 

Case 1:20-cv-03668-GHW-SDA Document 30-1 Filed 08/22/20 Page 4of5

designation shall provide written notice to the producing party of each designation it is challenging
and describing the basis for each objection. The producing party shall then respond in writing
Ave. 6a)

within ggg business days with its reason(s) for its designation. The parties shall then meet and
confer in good faith within ten business days, at a time and in a manner mutually agreeable, and
make al] reasonable efforts to resolve their differences. In the event the parties are not able to
resolve the dispute, the designation of confidentiality may be challenged upon motion before the
Chairman. In the event of such motion, the burden of persuasion shall be on the party designating
the information as Confidential Information. Until the Chairman rules on the challenge, all parties
shall continue to treat the materials as Confidential Information under the terms of this Order.

8, An inadvertent failure to designate Confidential Information does not, standing
alone, waive the right to so designate the information as Confidential in the future. If a party
designates a document as Confidential Information after it was initially produced, the receiving
party, on notification of the designation, must make a reasonable effort to assure that the document
is treated in accordance with the provisions of this Order.

9. In the event any Confidential Information is disclosed to any person not authorized
by this Agreement to receive the Confidential Information, the party responsible for this disclosure
must immediately, in writing, bring all pertinent facts relating to such disclosure to the attention
of all parties whose Confidential Information was disclosed and seek to prevent the further
disclosure of such Confidential Information. The identification under this Paragraph of a party to
whom disclosure was made shall not constitute a waiver of attorney work product or attorney-
client privileges.

10. Unless otherwise ordered, this Order shall remain in force after the conclusion of

this arbitration. Within sixty (60) days of the conclusion of this Arbitration and any appeal thereof,

3
Ww

 
 

Case 1:20-cv-03668-GHW-SDA Document 30-1 Filed 08/22/20 Page5of5

all Confidential Information shall be destroyed or returned to the producing party, at the option of
the party producing such Confidential Information, and each party or counsel for each Party shall

certify in writing its compliance herewith.

ORDERED:

Chairman

yo 13084

 

 
